 



Exhibit 10.27
SHIPBUILDING CONTRACT
Between
And
Hull No.

Page 1



--------------------------------------------------------------------------------



 



LIST OF CONTENTS

     
 
  Definitions
 
   
Article 1
  Description and Class
 
   
Article 2
  Contract Price and Terms of Payment
 
   
Article 3
  Adjustment of Contract Price
 
   
Article 4
  Approval of Plans and Drawings and Inspection during Construction
 
   
Article 5
  Modifications
 
   
Article 6
  Trials and Acceptance
 
   
Article 7
  Delivery
 
   
Article 8
  Delays and Extension of Time for Delivery (Force Majeure)
 
   
Article 9
  Warranty of Quality
 
   
Article 10
  Rescission by Owner
 
   
Article 11
  Owner’s Default
 
   
Article 12
  Insurance
 
   
Article 13
  Law and Dispute Resolution
 
   
Article 14
  Right of Assignment
 
   
Article 15
  Taxes and Duties
 
   
Article 16
  Patents, Trademarks, copyrights, etc
 
   
Article 17
  Owner Furnished Equipment
 
   
Article 18
  Notice
 
   
Article 19
  Interpretation
 
   
Article 20
  Effective Date of Contract
 
   
Article 21
  Indemnities/Liabilities

Page 2



--------------------------------------------------------------------------------



 



This CONTRACT, entered into this ___ by and between., a corporation organised
and existing under the laws of Singapore, having its principal office at
(hereinafter called the “Builder”), the party of the first part, and a
corporation organised and existing under the laws of Delaware having its
principal office at (hereinafter called the “Owner” or “Buyer”), the party of
the second part,
WITNESSETH:
In consideration of the mutual covenants herein contained, the Builder agrees to
erect, launch, equip and complete at its premises, in Singapore (hereinafter
called the “Shipyard”) and sell and deliver to the Owner one (1) unit of Anchor
Handling Tug/Supply vessel more fully described in Article 1 hereof (hereinafter
called the “Vessel”), and the Owner agrees to purchase and take delivery of the
Vessel from the Builder and to pay for the same, all upon the terms and
conditions hereinafter set forth.

Page 3



--------------------------------------------------------------------------------



 



DEFINITIONS
In this Contract, the following terms shall have the meaning set forth below:

1.   “Contract” or “this Contract” shall, unless the context otherwise requires,
mean this Contract together with any addendum to this Contract, which may be
mutually agreed between the Parties in writing.   2.   “Parties” shall mean the
Builder and the Owner or Buyer.   3.   “Classification Society” shall mean
American Bureau of Shipping.   4.   “Contract Price” shall mean price in
Article 2 subject to adjustment only in accordance with Articles 3 and 5 of this
Contract.   5.   “Protocol of Delivery and Acceptance” shall mean the Protocol
to be executed by the Builder and the Owner on delivery of the Vessel as
referred to in Article 6 and 7.   6.   “Owner’s Loose Supplies” shall mean loose
items to be furnished by the Owner as referred to in the Contract, and as per
Exhibit “D”.   7.   “Sea Trials” shall have the meaning set forth in Article 6
hereof.   8.   “Builder’s Bank” shall mean:       for payments due to the
Builder, or any other first class bank nominated by the Builder and approved by
the Owner.   9.   “Owner’s Bank” shall mean:

TBD

    for payments due to the Owner, or any other first class bank nominated by
the Owner and approved by the Builder.   10.   “Representatives” shall mean the
person or persons duly authorised by the Owner to act as its representative or
representatives for construction supervision in conformity with the stipulations
of Article 4 hereof.   11.   “Specification” shall mean ___dated ___, signed by
both Parties and forming an integral part of the Contract.   12.   “Contract
Documents” shall mean documents and drawings as per Exhibit “A” signed by both
Parties and forming an integral part of the Contract.

Page 4



--------------------------------------------------------------------------------



 



13.   “Working Days” shall mean days other than Sundays and public holidays on
which banks are open for business in Singapore.   14.   “Delivery Documents”
shall mean the documents referred to in Exhibit “B”.   15.   “Effective Date”
shall mean the date when the Contract becomes effective pursuant to Article 20.
  16.   “Vessel” shall mean the New Building under Hull 310 as defined in the
Contract and Specification.   17.   “Delivery Date” shall mean the date when the
completed Vessel shall be delivered, as per Article 7, subject to modifications
only in accordance with this Contract.   18.   “Owner’s Furnished Equipment”
(hereinafter shall be referred to as “OFE”) shall mean all the equipment to be
supplied by the Owner as per Exhibit “G”.   19.   “Corporate Guarantee” shall
mean the Letter to be executed separately by the Builder and the Owner as per
Exhibit H.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 1 — DESCRIPTION AND CLASS

1.1   Description:       The Vessel shall have the Builder’s Hull No. and shall
be constructed, equipped and completed in accordance with the provisions of this
Contract, and the Specifications and the General Arrangement Plan (herein
collectively called the “Specifications”) signed by each of the Parties hereto
for identification and attached hereto and made an integral part hereof.   1.2  
Dimensions and Characteristics:       Aside from the usual stability booklet,
the Builder shall produce loading curves for different combination of cargoes
for safe operation as approved by ABS as per Exhibit J       The details of the
above particulars as well as the definitions and method of measurements and
calculations are as indicated in the Specifications.   1.3   Classification,
Rules and Regulations:       The Vessel, including its machinery, equipment and
outfittings shall be constructed in accordance with the rules (the edition and
amendments thereto which will enter into force on the date of this Contract and
under special survey of American Bureau of Shipping (herein called the
“Classification Society”), and shall be distinguished in the register by the
symbol of .       Decisions of the Classification Society as to compliance or
non-compliance with the classification shall be final and binding upon both
parties hereto.       The Vessel shall also comply with the rules, regulations
and requirements of other regulatory bodies as described in the Specifications
in effect as of the date of this Contract. Any rules and regulations known at
the Contract date to be coming into force prior to delivery date are also to be
included.       All fees and charges incidental to the classification and with
respect to compliance with the above-referred rules, regulations and
requirements for OFE shall be for account of the Owner.

Page 6



--------------------------------------------------------------------------------



 



1.4   Subcontracting:       The Builder may at its sole discretion and
responsibility, subcontract any portion of the construction work of the Vessel.
The Owner has the right to audit all Builder’s subcontractors, and be granted
full access to their premises for inspection and testing. Notwithstanding, any
such sub-contracting the builder shall remain responsible for compliance with
obligations of this contract as if there had been no such sub-contracting.   1.5
  Registration:       The Vessel shall be registered by the Owner at its own
cost and expense.   1.6   Protection of Equipment:       The Builder warrants
that all reasonable efforts will be made to protect equipment during storage,
installation and after placement in the hull.

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 2 — CONTRACT PRICE AND TERMS OF PAYMENT

2.1   Contract Price:       The Contract Price of the Vessel is net receivable
by the Builder, and shall be subject to upward or downward adjustment, if any,
as hereinafter set forth in this Contract and as per Exhibit I.       All costs
and fees, including taxes concerning payment imposed by authorities
inside/outside Singapore, incurred or imposed by reason of the transfer of funds
to the Builder referred to in paragraphs below hereof shall be borne by the
Owner.   2.2   Terms of Payment:       The Contract Price shall be due and
payable by the Owner to the Builder in the instalments as follows:

  a)   First Instalment:         percent of the Contract Only shall be due and
payable within Five (5) business days of Contract signing and after receipt of
faxed copy of the signed Corporate Guarantee, or within Two (2) business days of
receipt of the original Corporate Guarantee, whichever is the later. The
Corporate Guarantee will be in the form as per Exhibit H.     b)   Second
Instalment:         percent of the Contract price shall be paid when the keel
has been laid but in any case not earlier than 4.months after the Contract Date.
    c)   Third instalment:         percent of the Contract price shall be paid
upon delivery of the four (4) main-engines to Builder’s premise or hull fully
plated whichever is the earlier, but in any case not earlier than 8 months after
the Contract Date.     d)   Fourth instalment:         percent of the Contract
price, shall be paid upon launching of the Vessel, but in in any case not
earlier than 12 months after the Contract Date.     e)   Fifth instalment:      
  percent of the Contract price, plus any increase or minus any decrease due to
adjustments of the Contract Price under and pursuant to the provisions of this
Contract, shall be due and payable upon Delivery of the Vessel.

2.3   Method of Payment:

  2.3.1   In respect of the 1st instalment, the Owner shall pay the Builder the
same within 5 Working Days from the date of the Contract and the Owner shall
furnish to the Builder an irrevocable and unconditional Corporate        
Guarantee (hereinafter called the “Corporate Guarantee”) duly executed and
issued within 5 working days by a guarantor acceptable to the Builder, covering
and guaranteeing the due performance of the Owner’s obligations under

Page 8



--------------------------------------------------------------------------------



 



      this Contract including, but not limited to, the payment of the Contract
Price and taking delivery of the Vessel in accordance with the provisions of
this Contract and substantially in the form annexed hereto as Exhibit H. This
Corporate Guarantee shall continue in full force and effect until the full
performance of the Owner’s obligations under this Contract.

  2.3.2   The Owner shall pay the Builder the 2nd, 3rd, 4th, and 5th Instalments
upon presentation of the following respective documents:

  a)   in respect of the 2nd instalment, payment within three (3) Working Days
of the date of presentation of stage certificate signed by Classification
Society’s, and Builder’s representatives stating that the keel laying of the
Vessel has been laid in the form set out in Exhibit F and a signed commercial
invoice relating to the 2nd instalment; but not earlier than 4 months after
Contract date.     b)   in respect of the 3rd instalment, payment within three
(3) Working Days of the date of presentation of stage certificate signed by
Classification Society’s, and Builder’s representatives stating that the main
engines have arrived to the Builder’s premises or hull are fully plated
whichever is the earlier in the form set out in Exhibit F and a signed
commercial invoice relating to the 3rd instalment; but not earlier than 8 months
after Contract date.     c)   in respect of the 4th instalment, payment within
three (3) Working Days of presentation of stage certificate signed by
Classification Society’s, and Builder’s representatives stating that the Vessel
has being launched in the form set out in Exhibit F and a signed commercial
invoice relating to the 4th instalment, but not earlier than 12 months after the
Contract date.     d)   in respect of the 5th instalment, payment shall be made
on Delivery of the Vessel in accordance with Article 7, presentation of a
Protocol of Delivery and Acceptance of Vessel signed by both the Owner’s and the
Builder’s representatives in the form set out in Exhibit E, and a signed
commercial invoice relating to the 5th instalment.

    All amounts due and owing to the Builder and/or Owner shall be paid to the
Builder and/or Owner before the Vessel leaves the Shipyard. For any disputed
amount, Owner and/or Builder shall place such amount into an interest bearing
Bank Account in Singapore in the joint names of the Owner and the Builder until
resolution of the dispute. In respect of 2nd, 3rd, and 4th payment, the due date
for the payment is the date when the stage certificate is signed by the relevant
parties. For 5th payment, the payment due date is the date when the Protocol of
Delivery and Acceptance is signed.

2.4   Payment for Modification       Any sum due for modifications of this
Contract shall be paid as follows;

Page 9



--------------------------------------------------------------------------------



 



a)   50% within 15 days after agreement on modications have been signed.   b)  
Balance at delivery of the completed vessel.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 3 — ADJUSTMENT OF CONTRACT PRICE
The Contract Price shall be subject to adjustment, as hereinafter set forth, in
the event of the following contingencies (it being agreed and understood by both
parties that any reduction of the Contract Price is by way of liquidated damages
and not by way of penalty):

3.1   Delivery:   a)   If the delivery of the Vessel is delayed more than
twenty-one (21) days after the Delivery Date, then, in such event, beginning at
twelve o’clock midnight on the twenty first (21st) day after the Delivery Date,
the Contract Price shall be reduced by deducting there from as follows:      
For each day delay after the twenty first day after Delivery Date            per
day to be paid upto a maximum of            to the Owner.   b)   If delivery of
the Vessel is made earlier than twenty-one (21) days before the Delivery Date,
then, in such event, beginning at twelve o’clock midnight on the twenty second
(22nd) day before the Delivery Date, the Contract Price of the Vessel shall be
increased as follows:       For each day prior to the twenty first day before
Delivery Date            per day to be paid upto a maximum of            to the
Builder.   c)   For the purpose of this Article, the delivery of the Vessel
shall be deemed to be delayed when and if the Vessel, after taking into full
account all postponements of the Delivery Date by reason of permissible delays
as defined in Article 8 and/or any other reasons under this Contract, is not
delivered by the date upon which delivery is required under the terms of this
Contract.   d)   If the delay in delivery of the Vessel, after allowing for
permissible delays under Article 7 and 8, continues for a period of 120 days or
more from the twenty first day after the Delivery Date, in such event, and after
such period has expired, the Buyer may, at its option, rescind this Contract in
accordance with the provisions of Article 10 or accept the Vessel with a total
reduction in the Contract Price of five (5) percent.

3.2   Performance:   a)   If the Continuous Bollard Pull at 100% MCR at trial is
less than            metric tons (as corrected for enviromental conditions
approved by Class), then the Contract Price shall be reduced by deducting on a
cumaltive basis therefrom as follows:       If the Bollard Pull drops
below            metric tons then the Owner has the right of recission as per
the provisions of Article 10.

Page 11



--------------------------------------------------------------------------------



 



ARTICLE 4 — APPROVAL OF PLANS AND DRAWINGS AND
INSPECTION DURING CONSTRUCTION

4.1   Approval of Plans and Drawings:   a)   The Builder shall submit to the
Owner three (3) copies each of the plans and drawings to be submitted thereto
for its address as set forth in Article 18 hereof. The Owner shall, within seven
(7) days after receipt thereof, return to the Builder one (1) copy of such plans
and drawings with the Owner’s approval, such approval not to be unreasonably
withheld, or comments written thereon, if any. A list of the plans and drawings
to be so submitted to the Owner shall be mutually agreed upon between the
parties hereto.   b)   When and if the Representative (as defined in Paragraph 2
of this Article) shall have been sent by the Owner to the Shipyard in accordance
with Paragraph 2 of this Article, the Builder may submit the remainder, if any,
of the plans and drawings in the agreed list, to the Representative for its
approval, unless otherwise agreed upon between the parties hereto. The
Representative shall, within ten (10) days after receipt thereof, return to the
Builder one (1) copy of such plans and drawings with his approval, such approval
not to be unreasonably withheld, or comments written thereon, if any. Approval
by the Representative of the plans and drawings duly submitted to him shall be
deemed to be the approval by the Owner for all purposes of this Contract.   c)  
In the event that the Owner or the Representative shall fail to return the plans
and drawings to the Builder within the time limit as hereinabove provided, such
plans and drawings shall be deemed to have been automatically approved without
any comment.   4.2   Appointment of Owner’s Representative:       The Owner may
send to and maintain at the Shipyard, at the Owner’s own cost and expense, one
representative who shall be duly authorised in writing by the Owner (herein
called the “Representative”) to act on behalf of the Owner in connection with
modifications of the Specifications, approval of the plans and drawings,
attendance to the tests and inspections relating to the Vessel, its machinery,
equipment and outfitting, and any other matters for which he is specifically
authorised by the Owner. From time to time more than one representative may be
present, however, only the appointed Representative can act on behalf of the
owner.   4.3   Inspection by Representative:       The necessary inspections of
the Vessel, its machinery, equipment and outfitting shall be carried out by the
Classification Society, other regulatory bodies and/or an inspection team of the
Builder throughout the entire period of construction, in order to ensure that
the construction of the Vessel is duly performed in accordance with this
Contract and the Specifications. The Representative shall have, during
construction of the Vessel, the right to attend such tests and inspections of
the Vessel, its machinery and equipment as are mutually agreed between the Owner
and Builder. The Builder

Page 12



--------------------------------------------------------------------------------



 



    shall give a notice to the Representative reasonably in advance of the date
and place of such tests and inspections to be attended by him for his
convenience. Failure of the Representative to be present at such tests and
inspections after due notice to him as above provided shall be deemed to be a
waiver of his right to be present, but Buyers Representatives should get test
results and does not waive the yards obligations in terms of quality.       In
the event that the Representative discovers any construction or material or
workmanship which is not deemed to conform to the requirements of this Contract
and/or the Specifications, the Representative shall promptly give the Builder a
notice in writing as to such non-conformity. Upon receipt of such notice from
the Representative, the Builder shall correct such non-conformity, if the
Builder agrees with the Representative’s view.       In all working hours during
the construction of the Vessel until delivery thereof, the Representative shall
be given free and ready access to the Vessel, its engines and accessories, and
to any other place where work is being done, or materials are being processed or
stored, in connection with the construction of the Vessel, including the yards,
workshops, stores and offices of the Builder, and the premises of subcontractors
of the Builder, who are doing work or storing materials in connection with the
Vessel’s construction. Representative shall comply with all yard rules and
regulations,

4.4   Facilities:       The Builder shall furnish the Representative and his
assistant(s) with adequate office space at no cost, and such other reasonable
facilities according to the Builder’s practice at or in the immediate vicinity
of the Shipyard as may be necessary to enable them to effectively carry out
their duties.   4.5   Liability of Builder:       The Representative and his
assistant(s) shall at all times be deemed to be the employees of the Owner and
not of the Builder.   4.6   Responsibility of Owner:       The Owner shall
undertake and assure that the Representative shall carry out his duties
hereunder in accordance with the normal shipbuilding practice of the Builder and
in such a way as to avoid any unnecessary increase in building cost, delay in
the construction of the Vessel, and/or any disturbance in the construction
schedule of the Builder.       The Builder has the right to request the Owner to
replace the Representative if the Builder deems that the Representative is
unsuitable and unsatisfactory for the proper progress of the Vessel’s
construction. The Owner shall investigate the situation by sending its
representative(s) to the Shipyard if necessary, and if the Owner considers that
such Builder’s request is justified, the Owner shall effect such replacement as
soon as can be conveniently arranged.   4.7   Construction Schedule:

Page 13



--------------------------------------------------------------------------------



 



    Within thirty (30) days after the effective date of this Contract, the
Builder shall provide the Owner with a Construction Schedule. At the beginning
of every month thereafter, the Builder shall provide the Owner with actual
progress plan. Furthermore the yard shall provide a dedicated contact person who
will be available to the Buyers Representative during normal working hours plus
one hour before start of each workday.

ARTICLE 5 — MODIFICATIONS

5.1   Modifications of Specifications:       The Specifications may be modified
and/or changed by written agreement of the parties hereto, provided that such
modifications and/or changes or an accumulation thereof will not, in the
Builder’s judgement, adversely affect the Builder’s planning or program, and
provided, further, that the Owner shall first agree, before such modifications
and/or changes are carried out, to alterations in the Contract Price, the
Delivery Date and other terms and conditions of this Contract and Specifications
occasioned by or resulting from such modifications and/or changes.       Such
agreement may be effected by exchange of letters signed by the authorised
representatives of the parties hereto or by faxes confirmed by such letters
manifesting agreements of the parties hereto which shall constitute amendments
to this Contract and/or the Specifications.       The Builder may make minor
changes to the Specifications, if found necessary for introduction of improved
production methods or otherwise as long as they are of better or of equal
quality, provided that the Builder shall first obtain the Owner’s approval which
shall not be unreasonably withheld   5.2   Substitution of Materials:       In
the event that any of the materials required by the Specifications and the
Makers’ List or otherwise under this Contract for the construction of the Vessel
cannot be procured in time or are in short supply to maintain the Delivery Date
of the Vessel, the Builder may, provided that the Owner shall so agree in
writing, supply other materials from the Allowed Makers in the Makers’ List if
applicable, capable of meeting the requirements of the Classification Society
and of the rules, regulations and requirements with which the construction of
the Vessel must comply. Any agreement as to such substitution of materials shall
be effected in the manner provided in Paragraph 1 of this Article.       For
equipment and material not specified in the the maker list, the builder shall
have the sole right to procure as long as these equipment and material meet the
classification, technical specification and regulatory requirments.

Page 14



--------------------------------------------------------------------------------



 



ARTICLE 6 — TRIALS AND ACCEPTANCE

6.1   Notice:       The Owner shall receive from the Builder at least fourteen
(14) days prior notice in writing or by fax confirming in writing of the time
and place of the trial run of the Vessel, and the Owner shall promptly
acknowledge receipt of such notice. The Owner shall have its chosen
Representative(s) on board the Vessel to witness such trial run. Failure in
attendance of the Representative(s) of the Owner at the trial run of the Vessel
for any reason whatsoever after due notice to the Owner as above provided shall
be deemed to be a waiver by the Owner of its right to have its Representative(s)
on board the Vessel at the trial run, and the Builder may conduct the trial run
without the Representative of the Owner being present, and in such case the
Owner shall be obligated to accept the Vessel on the basis of a certificate of
the Builder that the Vessel, upon trial run, is found to conform to this
Contract and the Specifications. Non attendance by the Owner’s Representatives
in no way reduces the Builder’s obligations under this Contract.   6.2   Weather
Condition:       The trial run shall be carried out under the weather condition
which is deemed favourable enough by the judgement of the Builder. In the event
of unfavourable weather on the date specified for the trial run, the same shall
take place on the first available day thereafter when favourable weather
condition prevails. It is agreed that, if during the trial run of the Vessel,
the weather should suddenly become so unfavourable that orderly conduct of the
trial run can no longer be continued, the trial run shall be discontinued and
postponed until the first day next following when favourable weather conditions
prevail, unless the Owner shall assent in writing to acceptance of the Vessel on
the basis of the trial run already made before such discontinuance has occurred.
  6.3   How Conducted:   a)   All expenses in connection with the trial run are
to be for the account of the Builder and the Builder shall provide at is own
expense the necessary crew to comply with conditions of safe navigation. The
trial run shall be conducted in the manner prescribed in the Specifications, and
shall prove fulfilment of the performance requirements for the trial run as set
forth in the Specifications. The course of trial run shall be determined by the
Builder.   b)   Without prejudice to the generality of the foregoing, the
Builder shall supply the fuel, lubricating and hydraulic oils; and grease for
initial filling of the systems, including any systems associated with the OFE.
The Builder shall pay the cost of the quantities of fuel, lubricating and
hydraulic oils; and grease for initial fill-up of equipment as well as consumed
during tests and trials, as per manufacturer’s specification. Prior to delivery,
the Builder and the Owner shall carry out soundings of all the tanks and the
Owner shall reimburse the Builder the quantities of remaining fuel oil and
unused lubricating and hydraulic oil onboard at the prices paid by the Builder.

Page 15



--------------------------------------------------------------------------------



 



6.4   Method of Acceptance or Rejection:   a)   Upon completion of the trial
run, the Builder shall give the Owner a notice by fax confirming in writing of
completion of the trial run, as and if the Builder considers that the results of
the trial run indicate conformity of the Vessel to this Contract and the
Specifications. The Owner shall, within three (3) days after receipt of such
notice from the Builder, notify the Builder by fax confirming in writing of its
acceptance or rejection of the Vessel.   b)   Should the results of the trial
run indicate that the Vessel, or any part or equipment thereof, does not conform
to the requirements of this Contract and/or the Specifications, the Builder
shall take necessary steps to correct such non-conformity. Upon completion of
correction of such non-conformity, the Builder shall give the Owner a notice
thereof by fax confirming in writing. The Owner shall, within two (2) days after
receipt of such notice from the Builder, notify the Builder of its acceptance or
rejection of the Vessel by fax confirming in writing.   c)   In any event that
the Owner rejects the Vessel, the Owner shall indicate in its notice of
rejection in what respect the Vessel, or any part or equipment thereof does not
conform to this Contract and/or the Specifications.   d)   In event that the
Owner fails to notify the Builder by fax confirming in writing of the acceptance
of or the rejection together with the reason therefor of the Vessel within the
period as provided in the above Sub-paragraph (a) or (b), the Owner shall be
deemed to have accepted the Vessel.   e)   The Builder may dispute the rejection
of the Vessel by the Owner under this Paragraph, in which case the matter shall
be submitted for final decision by dispute resolution in accordance with
Article 13 hereof.   6.5   Effect of Acceptance:       Acceptance of the Vessel
as above provided whether by notice or pursuant to Paragraph 6.4(d) above shall
be final and binding so far as conformity of the Vessel to this Contract and the
Specifications is concerned and shall, if the Builder complies with all other
procedural requirements for Delivery as provided in Article 7 hereof, preclude
the Owner from refusing formal delivery of the Vessel as hereinafter provided.  
6.6   Disposition of Surplus Consumable Stores:       Should any fresh water or
other consumable stores furnished by the Builder for the trial run remain on
board the Vessel at the time of acceptance thereof by the Owner, the Owner shall
have the option to buy the same from the Builder at the original purchase price
thereof, and payment by the Owner shall be effected upon delivery of the Vessel.

Page 16



--------------------------------------------------------------------------------



 



ARTICLE 7 — DELIVERY

7.1   Time and Place:       The Vessel shall be delivered by the Builder to the
Owner at the Keppel Singmarine Singapore Shipyard not later than 23 months
effective from date of contract signing.       Except that, in the event of
delays in the construction of the Vessel or any performance required under this
Contract especially due to delay in delivery of main engines of 17
months,gearboxes and CPP of 17 months, winches package of 17 months and other
causes which under the terms of this Contract permit postponement of the date
for delivery, the aforementioned date for delivery of the Vessel shall be
postponed accordingly. The aforementioned date, or such later date to which the
requirement of delivery is postponed pursuant to such term, is herein called the
“Delivery Date”.   7.2   When and How Effected:       Provided that the Owner
shall have fulfilled all of its obligations stipulated under this Contract,
delivery of the Vessel shall be affected forthwith by the concurrent delivery by
each of the parties hereto to the other of the Protocol of Delivery and
Acceptance, acknowledging delivery of the Vessel by the Builder and acceptance
thereof by the Owner.   7.3   Documents to be delivered to Owner:       The
Builder shall deliver to the Owner all documents as specified in Exhibit B —
List of Delivery Documents.       It is agreed that if, through no fault on the
part of the Builder, the classification and/or other certificates are not
available at the time of delivery of the Vessel, provisional or interim
certificates shall be accepted by the Buyer, provided that these provisional or
interim certificates are issued without any recommendation or condition. The
Builder shall furnish the Owner with the permanent certificates as promptly as
possible after such permanent certificates have been issued.   7.4   Tender of
Vessel:       If the Owner fails to take delivery of the Vessel after completion
thereof according to this Contract and the Specifications without any
justifiable reason, the Builder shall nevertheless have the right to tender
delivery of the Vessel after compliance with all procedural requirements as
above provided.   7.5   Title and Risk:       Title to all materials (procured
or purchased by Builder) and works at the Shipyard for use in connection with
the construction of the Vessel, to the extent paid for by the Owner, shall also
vest in the Owner as and when paid for, provided however, that the risk of loss
or damage to such materials shall remain with Builder until the delivery and
acceptance of the Vessel. Builder shall nonetheless always have a right of lien
on the

Page 17



--------------------------------------------------------------------------------



 



    materials and works until such time as the Vessel is delivered, accepted and
paid for by Owner.

7.6   Removal of Vessel:       The Owner shall take possession of the Vessel
immediately upon delivery and acceptance thereof and shall remove the Vessel
from the premises of the Shipyard within seven (7) days after delivery and
acceptance thereof is affected. If the Owner does not remove the Vessel from the
premises of the Shipyard within the aforesaid seven (7) days, then, in such
event the Owner shall pay to the Builder the reasonable mooring charges of the
Vessel, and other service which charges are normally charged for vessel
alongside a shipyard. Alternatively, the Builder shall have the right to remove
the Vessel to a location outside the Shipyard at the risk and expenses of the
Owner.

Page 18



--------------------------------------------------------------------------------



 



ARTICLE 8 — DELAYS AND EXTENSION OF TIME FOR
DELIVERY (FORCE MAJEURE)

8.1   Causes of Delay:       If, at any time before the actual delivery, either
the construction of the Vessel or any performance required as a prerequisite of
delivery of the Vessel is delayed due to Acts of God, acts of princes or rulers,
intervention of government authorities, war (whether declared or not), blockade,
revolution, insurrections, mobilisation, civil commotion, riots, strikes,
sabotages, lockouts, labour shortages, (Strikes, sabotages, lockouts and labour
shortages occurring strictly at the Builder’s yard shall not be cause for
permissible delays) plague, epidemics, fire, flood, typhoons, hurricanes,
earthquakes, tidal waves, landslides, explosions, collisions, stranding,
embargoes, delays in transportation, unforeseen shortage of materials or
equipment, or delay in delivery or inability to take delivery thereof beyond the
Builder’s control, prolonged failure or restriction of energy sources including
electric current and petroleum, mishaps of casing and/or forging, or by
destruction of the Shipyard or works of the Builder or its subcontractors, or of
the Vessel or any part thereof by fire, flood, or other causes, or resulting
from any such causes hereinabove described which in turn delay the construction
of the Vessel or the Builder’s performance under this Contract or causes beyond
the reasonable control of the Builder which makes continuance of the performance
of the Contract impossible; the Delivery Date shall be postponed for a period of
time which shall not exceed the total accumulated time of all such delays.   8.2
  Notice of Delay:       Within seven (7) days from the date of commencement of
the delay, or the receipt of advice on the commencement of the delay (as from
subcontractors and suppliers), on account of which the Builder claims that it is
entitled under this Contract to a postponement of the Delivery Date of the
Vessel, the Builder shall advise the Owner by fax confirming in writing of the
date such delay commences and the reasons thereof. If no notice is received
during the period of the delay, then no delay will be considered. However, if
the notice of delay is received after the seven days as noted before, then such
days that the notice of delay has not been received from the commencement of
delay until notice is given, shall not be considered.       Likewise within
seven (7) days after such delay ends, the Builder shall advise the Owner in
writing or by fax confirmed in writing of the date such delay ended, and also
shall specify the period of time by which the Delivery Date is postponed by
reason of such delay.       The Owner may dispute the Builder’s claim that it is
entitled under this Contract to a postponement of the Delivery Date of the
Vessel, in which event the dispute shall be submitted for final decision by
dispute resolution in accordance with Article 13 hereof.   8.3   Definition of
Permissible Delay:

Page 19



--------------------------------------------------------------------------------



 



    Delays on account of such causes as specified in Paragraph 1 of this article
are to be distinguished from unauthorised delays on account of which the
Contract Price is subject to adjustment as provided for in Article 3 hereof.    
  Notwithstanding the above, the Builder shall endeavour to keep the delay of
the delivery of the Vessel due to force majeure events as described hereinabove
to a minimum.

Page 20



--------------------------------------------------------------------------------



 



ARTICLE 9 — WARRANTY OF QUALITY

9.1   Guarantee:       The Builder undertakes to use reasonable efforts to
secure the best possible guarantees and warranties from the manufacturers of
machinery and equipment, which in all cases shall be valid for not less than
twelve (12) months after the delivery of the vessel.       Subject to the
provisions hereinafter set forth, the Builder undertakes and guarantees to
remedy, free of charge to the Owner, any defects in the Vessel which are due to
defective design, material or workmanship on the part of the Builder and/or its
subcontractors, provided that the defects are discovered within a period of
twelve (12) months after the date of delivery of the Vessel and a notice thereof
is duly given to the Builder as herein below provided.       The Builder shall,
wherever possible, upon the end of the twelve (12) months period, assign and
transfer to the Owner in full the benefits of any unexpired guarantees and
warranties.       For the purpose of this Article, the Vessel shall include her
hull, machinery, equipment and gear, but excludes the OFE or any parts for the
Vessel which has been supplied by or on behalf of the Owner. Builder shall not
be responsible for any defects in any part of the Vessel which may subsequent to
delivery of the Vessel have been replaced or in any way repaired by any other
contractor, except those approved previously by the builder or for any defects
which have been caused or aggravated by omission or improper use and maintenance
of the Vessel on the part of the Owner, its servants or agents or by ordinary
wear and tear or by any other circumstances whatsoever beyond the control of the
Builder.   9.2   Notice of Defects:       The Owner shall notify the Builder in
writing, or by fax confirmed in writing, of any defects for which a claim is
made under this guarantee as promptly as possible after discovery thereof
provided such notice is received within seven (7) days of expiry of the warranty
period. The Owner’s written notice shall describe the nature and extent of the
defects.   9.3   Remedy of Defects:   a)   The Builder shall remedy, at its
expense, any defects covered by the Builder’s guarantees and undertakings under
this Article, by making all necessary repairs or replacements at the Shipyard.
Owner shall be responsible for all costs and risks associated with bringing the
Vessel to the Shipyard.

Page 21



--------------------------------------------------------------------------------



 



b)   However, if it is in the reasonable opinion of the Parties impractical to
bring the Vessel to the Shipyard, the Owner may cause the necessary repairs or
replacements to be made elsewhere which is deemed suitable by the Owner for the
purpose. In such event, the Builder shall pay to the Owner the costs of such
repairs or replacements provided that Builder shall only be liable for an amount
equal to the amount that Builder would have incurred if such repairs or
replacements were carried out by Builder at the Shipyard.   9.4   Guarantee
Engineer:       The Builder shall have the right to appoint a Guarantee Engineer
to serve on the Vessel as its representative for such portion of the guarantee
period as the Builder may decide. The Owner and its employees shall, subject to
operational requirements of the Vessel, give the Guarantee Engineer full
co-operation in carrying out his duties as the representative of the Builder on
board the Vessel.       The Owner shall accord the Guarantee Engineer the
treatment comparable to the Vessel’s Chief Engineer and shall provide him with
accommodations and subsistence at no cost to the Builder and/or the Guarantee
Engineer.   9.5   Exclusion of other warranties:       Except as set forth above
in this Article 9, Builder excludes all other representations, obligations,
liabilities and warranties of any kind, express or implied, including without
limitation any implied warranty of good and workmanlike performance or
diligence, any express or implied warranties of merchantability, fitness for a
particular purpose, conformity to models or samples, design or performance, or
otherwise, and any other express or implied warranty, whether at common law or
in contract or tort or by statute or otherwise including without limitation
strict liability or negligence, for the Vessel.

Page 22



--------------------------------------------------------------------------------



 



ARTICLE 10 — RESCISSION BY OWNER
10.1 Right of Rescission
Save where the termination of the Contract is mutually agreed upon between the
Owner and the Builder, the Owner is not entitled to rescind the Contract except
under following conditions:

  a)   the Builder shall become insolvent, have a receiver appointed, apply for
moratorium, be declared bankrupt, go into liquidation, or if all or
substantially all of Builder’s assets shall be attached or seized; or     b)  
If the Continuous Bollard Pull at 100% MCR at trial is less than 123 metric tons
and as corrected for enviromental conditions approved by Class; or     c)   If
the actual speed of the Vessel upon trial run using only two (2) Main Engines is
less than 11 knots at 100 % MCR; or     d)   Late Delivery — as defined in
Article 3.1

10.2   Notice:       In the event that the Owner shall exercise its right of
rescission of this Contract under and pursuant to any of the provisions of this
Contract specifically permitting the Owner to do so, then the Owner shall notify
the Builder in writing or by fax confirming in writing, and such rescission
shall be effective as of the date notice thereof is received by the Builder.  
10.3   Rights upon Termination:       In the event this Contract is terminated
by Owner pursuant to the provisions of Articles 10.1, the Builder shall promptly
refund to the Owner the full amount of all sums paid by the Owner to the Builder
on account of the Vessel together with the interest thereon, unless the Builder
proceeds to the courts under the provisions of Article 13 hereof.       In such
event, the Builder shall pay the Owner interest at the rate of SIBOR plus 1% per
annum on the amount required herein to be refunded to the Owner, computed from
the date following the date of receipt on which such sums were paid by the Owner
to the Builder to the date of remittance by transfer of such refund to the Owner
by the Builder.

For the purpose of this Article, the Builder shall upon execution of the
Contract provide the Owner with a Corporate Guarantee as annexed hereto as
Exhibit “H” Once the Builder has refunded the Owner in full, the title in and to
the materials , works and Vessel, referred to in Article 7.5 shall revert
automatically to Builder.

10.4   Discharge of Obligations:       Upon such refund by the Builder to the
Owner, all obligations, duties and liabilities of each of the parties hereto to
the other under this Contract shall be forthwith completely discharged.

Page 23



--------------------------------------------------------------------------------



 



ARTICLE 11 — OWNER’S DEFAULT

11.1   Definition of Default:       The Owner shall be deemed to be in default
of performance of its obligations under this Contract in the following cases:  
a)   If the Owner fails to pay any of the 1st, 2nd, 3rd and 4th Instalments to
the Builder within seven (7) Working Days after such Instalment becomes due and
payable under the provisions of Article 2 hereof; or   b)   If the Owner fails
to pay the 5th Instalment together with amounts for change orders to the Builder
concurrently with the delivery of the Vessel by the Builder to the Owner as
provided in Article 2 hereof; or   c)   If the Owner fails to take delivery of
the Vessel, when the Vessel is duly tendered for delivery by the Builder under
the provisions of article 7 hereof   d)   If the Owner fails to provide to the
Builder the Corporate Guarantee set out in Article 2.3 within the time period
set out in Article 2.3.   11.2   Interest and charge:       If the Owner is in
default of payment for any Instalment as provided in Paragraph (a) and (b) of
this article, the Owner shall pay interest on such Instalment at the rate of
SIBOR plus one percent (SIBOR + 1%) per annum from the due date thereof to the
date of payment to the Builder of the full Instalment amount including interest;
in case the Owner shall fail to take delivery of the Vessel as provided in
Paragraph 1 (c) of this Article, the Owner shall be deemed in default of payment
of the Fifth Instalment and shall pay interest thereon at the same rate as
aforesaid from and including the day on which the Vessel is tendered for
delivery by the Builder to the date of payment to the Builder of the full
Instalment amount due including interest.   11.3   Effect of Default:   a)   If
any default by the Owner occurs as provided herein before, the Delivery Date
shall be automatically postponed for the period from the respective due date of
continuance of such default by the Owner.   b)   If any default by the Owner
continues for a period of thirty (30) days or more from the due date, the
Builder may, at its option, rescind this Contract by giving notice to such
effect to the Owner by confirmed in writing.       In the event of termination,
the Builder shall be entitled to claim for (a) the Vessel or part thereof that
has been completed; (b) all costs resulting from termination including but not
limited to costs of terminating contracts with suppliers and subcontractors;
(c) costs of equipment, materials and items ordered; and (d) the amount of ten
percent (10%) of the Contract Price whereby such amount is a genuine estimate of
the Builder’s loss and damage resulting from the Owner’s default and such amount
shall not constitute a penalty.

Page 24



--------------------------------------------------------------------------------



 



11.4   Sale of Vessel:   a)   In the event of rescission of this Contract as
above provided, the Builder shall have full right and power either to complete
or not to complete the Vessel as it deems fit, and to sell the Vessel at a
public or private sale on such terms and conditions as the Builder thinks fit
without being answerable for any loss or damage.   b)   In the event of the sale
of the Vessel in its completed state, the proceeds of the sale received by the
Builder shall be applied firstly to payment of all expenses incidental to such
sale and otherwise incurred by the Builder as a result of the Owner’s default,
and then to payment of all unpaid Instalments of the Contract Price and interest
on such Instalments at the rate of SIBOR plus one percent (SIBOR +1%) per annum
from the respective due dates thereof to the date of application of such
proceeds.   c)   In the event of sale of the Vessel in its uncompleted state,
the proceeds of sale received by the Builder shall be applied firstly to all
expenses incidental to such sale and otherwise incurred by the Builder as a
result of the Owner’s default, and then to payment of all costs of construction
of the Vessel less the Instalments so retained by the Builder and compensation
to the Builder for its reasonable loss of profit due to the rescission of this
Contract.   d)   In either of the above events of sale, if the proceeds of sale
exceeds the total of amount to which such proceeds are to be applied as
aforesaid, the Builder shall promptly pay the excess to the Owner without
interest, provided, however, that the amount of such payment to the Owner shall
in no event exceed the total amount of Instalments already paid by the Owner and
the price of the OFE, if sold together with the Vessel.   e)   If the proceeds
of sale are insufficient to pay such total amount payable as aforesaid, the
Owner shall promptly pay the deficiency to the Builder within thirty (30) days
upon receipt by the Owner of the Builder’s notice specifying the amount to be
paid.

Page 25



--------------------------------------------------------------------------------



 



ARTICLE 12 — INSURANCE

12.1   Extent of Insurance Coverage:       From the time of keel-laying of the
Vessel until the same is completed, delivered to and accepted by the Owner, the
Builder shall, at its own cost and expense, keep the Vessel and all machinery,
materials, equipment, appurtenances and outfit, delivered to the Shipyard for
the Vessel or built into, or installed in or upon the Vessel, including the OFE,
fully insured with International insurance companies under coverage
corresponding to International Builder’s Risks Insurance Clause.       The
amount of such insurance coverage shall, up to the date of delivery of the
Vessel, be in an amount at least equal to, but not limited to, the aggregate of
the payment made by the Owner to the Builder including the value of the OFE if
delivered to the Builder.       The policy referred to hereinabove shall be
taken out in the joint names of the Builder and the Owner. All losses under such
policy shall be payable to the Builder who shall apply the recovered amount in
accordance with this Article.   12.2   Application of Recovered Amount:   a)  
Partial Loss:       In the event the Vessel shall be damaged by any insured
cause whatsoever prior to acceptance thereof by the Owner and in the further
event that such damage shall not constitute an actual or a constructive total
loss of the Vessel, the Builder shall apply the amount recovered under the
insurance policy referred to in Paragraph 1 of this Article to the repair of
such damage satisfactory to the Classification Society and the Owner, and the
Owner shall accept the Vessel under the Contract if completed in accordance with
this Contract and Specifications.   b)   Total Loss:       However, in the event
that the Vessel is determined to be an actual or constructive total loss, the
Builder shall by the mutual agreement between the parties hereto, either:   i)  
Proceed in accordance with the terms of this Contract, in which case the amount
recovered under said insurance policy shall be applied to the reconstruction of
the Vessel’s damage, provided the parties hereto shall have first agreed in
writing as to such reasonable postponement of the Delivery Date and adjustment
of other terms of this Contract including the Contract Price as may be necessary
for the completion of such reconstruction; or   ii)   Refund immediately to the
Owner, upon recovery from the insurers, the amount of all Instalments paid to
the Builder under this Contract and the OFE price if delivered to the Builder,
without any interest; whereupon this Contract shall be deemed to be rescinded
and all rights, duties, liabilities and obligations of each of the parties to
the other shall terminate forthwith.

Page 26



--------------------------------------------------------------------------------



 



    If the parties hereto fail to reach such agreement within two (2) months
after the Vessel is determined to be an actual or constructive total loss, the
provisions of Sub-paragraph (b) (ii) as above shall apply   12.3   Termination
of Builder’s Obligation to Insure:       The Builder’s obligation to insure the
Vessel hereunder shall cease and terminate forthwith upon delivery thereof and
acceptance by the Owner.   12.4   Insurance       Each party shall maintain
insurance with reputable insurers for the duration of the work under this
Contract to support their indemnity obligations set out in Article 21. Such
insurance shall name the other party as an additional insured and shall waive
all rights of subrogation against the other party. Such insurance shall also
provide for thirty (30) days prior written notice to the other party of
cancellation, material change, or reduction of coverage. The party taking out
insurance shall be responsible for any premiums and/or deductibles under such
insurance. Each party shall provide to the other party a certificate of
insurance evidencing such insurance.

Page 27



--------------------------------------------------------------------------------



 



ARTICLE 13 — LAW AND DISPUTE RESOLUTION

13.1   This Contract and all other agreements and amendments pursuant and
relating to this Contract shall be construed, interpreted and in all respects be
governed by English Law.   13.2   Notwithstanding any translation of this
Contract Document or any of the Annexes or Exhibits hereto into any other
languages, the English wording shall prevail.   13.3   If any dispute arises
between the parties hereto in regard to the design and/or construction of the
Vessel, its machinery and equipment, and/or in respect of the materials and/or
workmanship thereof, and/or thereon, or the Specification or the Plans, the
Parties may by mutual agreement refer the dispute to the Classification Society
or to such other expert as may be mutually agreed between the parties hereto,
and whose decision shall be final, conclusive, and binding upon the parties
hereto. Notwithstanding any other provisions in this Contract, in the event that
the Parties are not satisfied with the decision of the Classification Society or
such other expert, the matter shall be referred to dispute resolution as set out
in sub-paragraph 13.5.   13.4   In the event that the Parties hereto do not
agree to settle a dispute according to sub-paragraph 13.3 above and/or in the
event of any other dispute of any kind whatsoever between the parties and
relating to this Contract or its rescission or any stipulation therein, such
dispute etc. shall be submitted to dispute resolution under sub-paragraph 13.5
below.   13.5   Any dispute or difference arising out of, related to or in
connection with this Contract shall be referred to and resolved by the English
Courts and the Parties irrevocably submit to such non-exclusive jurisdiction.

Page 28



--------------------------------------------------------------------------------



 



ARTICLE 14 — RIGHT OF ASSIGNMENT

14.1   Neither of the parties hereto shall assign this Contract to a third party
unless prior consent of the other party has been given in writing. Such consent
shall not be unreasonably withheld. However the Owner is permitted to (1) assign
this Contract to a subsidiary provided Owner remains fully liable for all
obligations under this Contract to the Builder, and or (2) assign the rights and
benefits under this contract to any first class bank that Owner may borrow money
from.

14.2   This Contract shall endure to the benefit of and shall be binding upon
the lawful successors or the legitimate assigns of either of the parties hereto.

Page 29



--------------------------------------------------------------------------------



 



ARTICLE 15 — TAXES AND DUTIES

15.1   Taxes and Duties in Singapore:       The Builder shall bear and pay all
taxes and duties, including any GST if applicable, imposed in Singapore in
connection with execution and/or performance of this Contract but excluding any
taxes and duties imposed in Singapore upon the OFE.

Page 30



--------------------------------------------------------------------------------



 



ARTICLE 16 — PATENTS, TRADEMARKS, COPYRIGHTS, ETC.

16.1   Patents, Trademarks and Copyrights:       Machinery and equipment of the
Vessel may bear the patent number, trademarks or trade names of the
manufacturers.       The Builder shall defend and hold the Owner harmless from
patent liability or claims of patent infringement of any nature or kind,
including costs and expenses for, or on account of any patented or patentable
invention made or used in the performance of this Contract and also including
costs and expenses of litigation, if any.       Nothing contained herein shall
be construed as transferring any patent or trademark rights or copyright in
equipment covered by this Contract, and all such rights are hereby expressly
reserved to the true and lawful owners thereof.       Owner shall keep all
designs, drawings and information provided by the Builder under this Contract
confidential and shall not disclose the same to any third party except for the
purpose of maintenance or repair of the Vessel. Further Owner shall not be
entitled to use the designs, drawings and information provided by the Builder to
build another vessel.       The Builder’s warranty hereunder does not extend to
the OFE if any. In regard to any OFE Owner warrants to the Builder that no
trademark, patent, copyright or any other rights of third parties will be
infringed thereby by the use and/or possession of such items by the Builder to
perform the work under this Contract and Owner shall indemnify and hold harmless
Builder from and against all claims, losses, damages, expenses and/or any other
costs resulting from any infringement of such third parties’ rights.   16.2  
Rights to Vessel design and Drawings       Should Builder, or any other party
related thereto, construct for any other party a vessel using the design, or a
substantially similar design, as the one used in this Contract, Builder agrees
to pay Owner USD 50,000 per vessel within 15 days of delivery of such vessel to
another party. Similarly, if Owner builds a vessel using the design, or a
substantially similar design, as the one used in this Contract, with any other
builder, or builder not related to the Builder, Owner agrees to pay Builder USD
50,000 per vessel within 15 days of delivery of such vessel to Owner.      
Nothing above shall create any warranty, express or implied, including any
warranty of merchantability or fitness of the vessel for any particular purpose,
and neither Builder or Owner shall have any liability for negligence or
manufacturers strict liability in connection with the design, manufacture or
sale of any future vessel.       Design as defined herein to be limited to the
Specification attached and the list of drawings shown in Article 0.7 of said
Specification only.

Page 31



--------------------------------------------------------------------------------



 



ARTICLE 17- OWNER FURNISHED EQUIPMENT

17.1   Responsibility of Owner:   a)   The Owner shall, at its own risk, cost
and expense, supply and deliver to the Builder all of the Owner Furnished
Equipment as per Exhibit G at the warehouse or other storage of the Shipyard in
the proper condition ready for installation in or on the Vessel, in accordance
with the time schedule set out in the Specification. In the event of late
delivery of the Owner’s Furnished Equipment, the Delivery Date shall be extended
for the same amount of time as the delay in delivery of the OFE.   b)   In order
to facilitate installation by the Builder of the OFE in or on the Vessel, the
Owner shall furnish the Builder with necessary specifications, plans, drawings,
instruction books, manuals, test reports and certificates required by the rules
and regulations at no cost to the Builder.   c)   In the event that the OFE are
found to be unsuitable, in improper condition or defective in any way Builder
shall be entitled to extend the Delivery Date for any delays resulting from such
causes and claim all costs and expenses incurred by the Builder from such causes
including but not limited to the cost of repair or adjustment to the OFE.   d)  
Supply free of charges suitable engineers for installation and commissioning of
the OFE.   17.2   Responsibility of the Builder       The Builder shall be
responsible for storing and handling with reasonable care of the OFE after
delivery thereof at the Shipyard, and shall, at its own cost and expense,
install them in or on the Vessel, unless otherwise provided herein or agreed by
the parties hereto, provided, always, that the Builder shall not be responsible
for quality, efficiency and/or performance of any of the OFE.

Page 32



--------------------------------------------------------------------------------



 



ARTICLE 18 — NOTICE

18.1   Address:       Any and all notices and communications in connection with
this Contract shall be addressed as follows:       To the Owner:       Attn    
  Fax No.:       To the Builder:       Attn       Fax No.:   18.2   Language:  
    Any and all notices and communications in connection with this Contract
shall be written in the English language.

ARTICLE 19 — INTERPRETATION

Page 33



--------------------------------------------------------------------------------



 



19.1   Laws:       The parties hereto agree that the validity and interpretation
of this Contract and of each article and part thereof shall be governed by
English laws.   19.2   Discrepancies:       All general language or requirements
embodied in the Specifications are intended to amplify, explain and implement
the requirements of this Contract. However, in the event that any language or
requirements so embodied permit an interpretation inconsistent with any
provisions of this Contract, then, in each and every such event, the provisions
of this Contract shall prevail and govern. The Specifications and Plan are also
intended to explain each other, and anything shown on the Plan and not
stipulated in the Specifications or stipulated in the Specifications and not
shown on the Plan shall be deemed and considered as if embodied in both. In the
event of conflict between the Specifications and Plan, the Specifications shall
prevail and govern.   19.3   Entire Agreement:       This Contract contains the
entire agreement and understanding between the parties hereto and supersedes all
prior negotiations, representations, undertakings and agreements on any subject
matter of this Contract.

Page 34



--------------------------------------------------------------------------------



 



ARTICLE 20 — EFFECTIVE DATE OF CONTRACT

20.1   This Contract shall become effective as of the date of this Contract.  
20.2   Any modifications of and/or changes to this Contract are only valid if
executed in writing and duly signed by all Parties.   20.3   This Contract has
been made in good faith in the English language and has been signed in two
originals.

Page 35



--------------------------------------------------------------------------------



 



ARTICLE 21 — INDEMNITIES / LIABILITIES
“Builder’s Personnel” shall mean all employees, agents, subcontractors,
invitees, servants
or representatives of Builder.
“Owner’s Personnel” shall mean all employees, agents, subcontractors (except
Builder’s Personnel), invitees, servants or representatives of Owner.

21.1   The Owner shall not be responsible for any loss of and/or damage to the
property of Builder and/or Builder’s Personnel arising out of, in connection
with or related to the Contract and/or the Vessel and the Builder agrees to
defend, indemnify and hold the Owner and/or Owner’s Personnel free and harmless
from and against any and all claims and/or liabilities (including, without
limitation, the costs of any lawsuit and reasonable attorney’s fees) with
respect to any such loss and/or damage, regardless of whether such loss and/or
damage is caused by the negligence or fault of Owner and/or Owner’s Personnel.  
21.2   The Builder shall not be responsible for any loss of and/or damage to the
property of Owner and/or Owner’s Personnel arising out of, in connection with or
related to the Contract and/or the Vessel and the Owner agrees to defend,
indemnify and hold the Builder and/or Builder’s Personnel free and harmless from
and against any and all claims and/or liabilities (including, without
limitation, the costs of any lawsuit and reasonable attorney’s fees) with
respect to any such loss and/or damage, regardless of whether such loss and/or
damage is caused by the negligence or fault of Builder and/or Builder’s
Personnel.   21.3   The Builder agrees to defend, indemnify and hold the Owner
and/or Owner’s Personnel       free and harmless from and against any and all
claims and /or liabilities (including, without limitation, the cost of any
lawsuit and reasonable attorney’s fees) arising in favour of any of Builder’s
Personnel (or representatives or any survivor of any of the foregoing) on
account of illness of, injury to and/or death of Builder’s Personnel arising out
of, in connection with or related to the Contract and/or the Vessel, regardless
of whether the Owner and/or Owner’s Personnel may be wholly, partially or solely
negligent or otherwise at fault.   21.4   The Owner agrees to defend, indemnify
and hold the Builder and/or Builder’s       Personnel free and harmless from and
against any and all claims and /or liabilities (including, without limitation,
the cost of any lawsuit and reasonable attorney’s fees) arising in favour of any
of Owner’s Personnel (or representatives or any survivor of any of the
foregoing) on account of illness of, injury to and/or death of Owner’s Personnel
arising out of, in connection with or related to the Contract and/or the Vessel,
regardless of whether the Builder and/or Builder’s Personnel may be wholly,
partially or solely negligent or otherwise at fault.   21.5   Each party agrees
to indemnify and hold harmless the other party, its subsidiary and affiliated
companies and their respective employees, agents and servants from and against
any and all claims and liabilities in respect of damage to or loss of third
party property and injury to, illness of or death of any third party to the
extent caused by the indemnifying party, its subsidiary and affiliated companies
and their respective employees, agents and servants, arising out of, in
connection with or related to the Contract and/or the Vessel.

Page 36



--------------------------------------------------------------------------------



 



21.6   Except as expressly provided for in the Contract, neither party shall be
liable to the other party for any consequential, direct, indirect and/or special
loss and/or damage, including but not limited to loss of earnings, loss of
profit, loss of contract or loss of time in operating the Vessel and/or other
assets of the Owner, regardless of whether the Parties and/or Owner’s Personnel
and/or Builder’s Personnel may be wholly, partially or solely negligent
(including but not limited to wilful misconduct or gross negligence) or
otherwise at fault.   21.7   Notwithstanding any other provision in this
Contract, the maximum liability of the Builder to the Owner for any and all
claims, damages, losses and expenses arising out of related to or in connection
with the Vessel and /or the Contract shall not exceed ten percent (10%) of the
Contract Price and such limitation shall limit such liability not only in
Contract but also in tort or otherwise at law or in equity and shall further
survive the expiry or cancellation of this Contract.

In witness whereof, the parties hereto have caused this Contract to be duly
executed the day and year first above written.

     
For and on behalf of
  Witnessed by
 
   
For and on behalf of
  Witnessed by

Page 37